Case: 5:19-cv-01585-BYP Doc #: 1-2 Filed: 07/11/19 1 of 8. PageID #: 22




                         EXHIBIT B
       Case: 5:19-cv-01585-BYP Doc #: 1-2 IFiled:
                                           lllll llllllll07/11/19
                                                          Ill lllll lllll lllll2 lllll
                                                                                  of lllll
                                                                                       8. 111111111111111111111111111111111
                                                                                           PageID #: 23
                                                                                                                           US006686402B2

(12)    United States Patent                                                                           (10)   Patent No.:                 US 6,686,402 B2
        Woodson et al.                                                                                 (45)   Date of Patent:                         Feb.3,2004


(54)     COLD-BOX FOUNDRY BINDER SYSTEMS                                                            (56)                      References Cited

(75)     Inventors: Wayne D. Woodson, Georgetown, IL                                                               U.S. PATENT DOCUMENTS
                    (US); H. Randall Shriver, Columbus,                                                    4,518,723 A         5/1985 Woodson .................... 523/466
                    OH (US)                                                                                4,526,219 A         7/1985 Dunnavant et al. ........... 164/16
                                                                                                           4,806,576 A    *    2/1989 Woodson .................... 523/139
(73)     Assignee: Ashland Inc., Dublin, OH (US)
                                                                                                    * cited by examiner
( *)     Notice:            Subject to any disclaimer, the term of this
                            patent is extended or adjusted under 35                                 Primary Examiner-Robert Dawson
                            U.S.C. 154(b) by 108 days.                                              Assistant Examiner-D. Aylward
                                                                                                    (74) Attorney, Agent, or Firm-David L. Hedden
(21)     Appl. No.: 09/964,963
                                                                                                    (57)                        ABSTRACT
(22)     Filed:             Sep. 27, 2001
                                                                                                    This invention relates to foundry binder systems, which will
(65)                       Prior Publication Data                                                   cure in the presence of sulfur dioxide and a free radical
                                                                                                    initiator, comprising (a) an epoxy novolac resin; (b) prefer-
         US 2003/0066622 Al Apr. 10, 2003
                                                                                                    ably a bisphenol F; (c) an acrylate; and (d) an effective
(51)     Int. Cl.7 . ... ... .. ... ... ... ... .. ... ... ... ... ... .. ... ... ... . B22C 1/22   amount of a free radical initiator. The foundry binder sys-
(52)     U.S. Cl. ......................... 523/139; 164/16; 164/526;                               tems are used for making foundry mixes. The foundry mixes
               164/529; 523/145; 523/427; 523/436; 523/438;                                         are used to make foundry shapes (such as cores and molds)
                                                                                          523/466   which are used to make metal castings.
(58)     Field of Search .......................... 164/16, 526, 529;
                                        523/139, 145, 427, 436, 438, 466                                                 12 Claims, No Drawings
    Case: 5:19-cv-01585-BYP Doc #: 1-2 Filed: 07/11/19 3 of 8. PageID #: 24

                                                     US 6,686,402 B2
                                   1                                                                 2
      COLD-BOX FOUNDRY BINDER SYSTEMS                                  (bos). The foundry mixed is blown or compacted into a
                                                                       pattern where it is gassed with S0 2 to produce a cured core
                                                                       or mold. Foundry mixes made with these binders have
            CROSS-REFERENCE TO RELATED                                 extended benchlife and foundry shapes made with the binder
                   APPLICATIONS                                   5    have excellent physical properties.
   Not Applicable.                                                        Although foundry shapes made with these binders have
                                                                       good tensile strengths, it is often necessary to coat the
      STATEMENT REGARDING FEDERALLY                                    foundry shapes with a refractory coating prior to use in order
    SPONSORED RESEARCH OR DEVELOPMENT                                  to minimize the erosion of the foundry shape during casting.
                                                                  10
                                                                       The cured core or mold is immersed into the water-based
   Not Applicable.
                                                                       refractory coating to improve the quality of castings made
      REFERENCE TO A MICROFICHE APPENDIX                               with the foundry shapes. Because of the moisture in the
                                                                       coating, it is necessary to dry the foundry shapes in an oven
   Not Applicable.                                                     to evaporate the water in the refractory coating.
                                                                  15
                                                                          If a conventional gas fired convection oven is used, the
           BACKGROUND OF THE INVENTION
                                                                       coated foundry shapes are typically heated for about 20
   (1) Field of the Invention                                          minutes at a temperature of about 175° C. to 200° C. Then
   This invention relates to foundry binder systems, which             they are extracted from the oven and allowed to cool, so they
will cure in the presence of sulfur dioxide and a free radical    20   can be handled without breaking. If the cool-down time is
initiator, comprising (a) an epoxy novolac resin; (b) prefer-          inadequate, the foundry shapes may crack, sag, or distort
ably a bisphenol F; (c) an acrylate; and (d) an effective              when handled. This results in waste and inefficiency because
amount of a free radical initiator. The foundry binder sys-            defective foundry shapes cannot be used to cast metal
tems are used for making foundry mixes. The foundry mixes              articles.
are used to make foundry shapes (such as cores and molds)         25      Recently, there is a growing interest in using microwave
which are used to make metal castings.                                 ovens to dry coated foundry shapes because drying times
   (2) Description of the Related Art                                  can be reduced to 5 minutes or less and post-curing in a
   Foundry binder systems, which cure with vaporous sulfur             conventional oven can be eliminated. The disadvantage of
dioxide, are known in the art. For instance, U.S. Pat. No.             using a microwave oven to dry the coated foundry shapes is
3,879,339 discloses that certain synthetic resins can be cured    30   that this process degrades the binder (even though the tensile
in the presence of a free radical initiator and sulfur dioxide.        strength of the coated foundry shape is good), and heating is
Examples of such resins are furan, urea formaldehyde, and              uneven. Because the heating is uneven, the surface tempera-
phenol formaldehyde resins. On the other hand, U.S. Pat.               ture of the coated foundry shape depends on the local
No. 4,526,219 discloses a cold-box process for making                  concentration of water (due to the water in the core wash),
foundry shapes1 , whereby certain ethylenically unsaturated       35   and may vary as much as 50° C. from one location to another
materials are be cured by a free radical mechanism in the              over the surface of the coated foundry shape. This phenom-
presence of a free radical initiator and vaporous sulfur               enon does not occur when coated foundry shapes are dried
dioxide.                                                               in conventional ovens. In conventional ovens, the surface
'Typical foundry shapes are cores and molds.                           temperature of the coated foundry shape varies only by few
   U.S. Pat. No. 4,518,723 discloses a cold-box process for       40   degrees from one place to another.
making foundry shapes with foundry binders comprising an                  An even greater problem with using a microwave oven to
epoxy resin. Although the patent broadly covers binder                 dry foundry shapes is the high concentration of water vapor
systems based upon epoxy resins alone, it is known that                in the oven atmosphere during the drying operation, which
bisphenol A epoxy resins and bisphenol F epoxy resins,                 is a problem because of the poor air circulation. In current
cured with S0 2 in the presence of a free radical initiator, do   45   industrial microwave design, the airflow through the micro-
not work effectively when used alone in a commercial                   wave oven is only about 5000 cubic feet per minute (cfm),
setting, where high productivity is required. In order for the         compared to 40,000 cfm in a typical conventional oven.
epoxy resins to be useful in these situations, the epoxy resin         Because of this, the atmosphere in the microwave oven is
must be used in conjunction with an acrylic monomer or                 saturated with moisture, and cores and moulds emerging
polymer, typically trimethyolpropane triacrylate (TMPTA).         50   from the oven are not completely dry. In addition, in the
These binders have excellent tensile strengths and can be              microwave process, steam from the evaporating water is
used in typical high production core-making facilities.                driven through the core, rather than evaporating from the
   Typically, these binders are packaged in two parts. One             surface as in a conventional oven. This entrained hot mois-
part (Part I) is a mixture of a bisphenol-A epoxy resin                ture degrades the strength of the organic binder. As a result,
(bisphenol-F epoxy resin is also used, but not as commonly)       55   the coated foundry cores do not survive the microwave
and cumene hydroperoxide (free radical initiator). The other           process without extensive degradation or warpage, and thus
part (Part II) is a mixture of a bisphenol-A epoxy resin, a            are unacceptable for use.
multifunctional acrylate, and optional components. The                    In current practice, about 90% of the binders cured by the
multifunctional acrylate is typically trimethyolpropane tria-          cold-box process using S0 2 are based on bisphenol-A epoxy
crylate and is typically used in amount of about 15 weight        60   resins exclusively. Coated foundry shapes made with these
percent to about 20 weight percent based on the amount of              binders typically cannot be handled when they emerge from
epoxy resin, but in some cases is used in an amount of 25              the oven. When handled, the foundry shapes often sag,
weight percent.                                                        crack, or collapse. The larger the core or mould, the more
   The Part I and Part II of the binder are mixed with a               pronounced this effect. Typically, cooling times of 45-60
foundry aggregate, typically sand, to form a foundry mix.         65   minutes are required before the foundry shapes can be
The total amount of binder used to form the foundry mix is             handled, which is an unacceptable condition in most found-
typically from about 0.5 to 2 weight percent based on sand             nes.
    Case: 5:19-cv-01585-BYP Doc #: 1-2 Filed: 07/11/19 4 of 8. PageID #: 25

                                                     US 6,686,402 B2
                              3                                                                   4
    In a small percentage of cases, binders, cured by the             Epoxy novolac resins with functionalities ranging from
cold-box process using S0 2 , are based on bisphenol-F epoxy       approximately 2.3 to 3.0, e.g. EPN-1139 having a function-
resins exclusively. Bisphenol-F epoxy resin is the diglycidyl      ality of 2.3, Epalloy 8250 having a functionality of 2.5 and
ether of bis (hydroxyphenyl)methane, prepared by the con-          Epalloy 8330 having a functionality of 3.5 have been shown
densation of phenol and formaldehyde, and has a function- 5 to be the most effective. These epoxy novolac resins can be
ality of approximately 2.05. Although binders based on bis         processed easily, i.e. because of their viscosity, solution
F epoxy resin show some advantages over bisphenol-A                stability, solvent compatibility, and the cores made with the
epoxy resins in microwave applications, the foundry shapes         binders exhibit improved hot strength.
emerging from the oven are still soft and subject to distortion       One of the benefits of practicing this invention is that
or cracking, if stressed before a cool down time of 20 10 foundry shapes, made with the S0 2 cured binders, can be
minutes or so, particularly when the foundry shapes are            immersed in a water-based refractory coating, dried in a
coated with a refractory coating.                                  microwave or conventional oven, and proceed through
    In view of the problems associated with drying foundry         assembly operations without distortion or cracking, at higher
shapes in conventional ovens and microwave ovens, there is         temperatures than foundry cores made with similar binder
an interest in modifying the binders to reduce cracking of the 15 systems containing bisphenol A epoxy resins or bisphenol F
foundry shapes and reduce drying times.                            epoxy resins. This leads to greater manufacturing flexibility
    Examples 16-17 of U.S. Pat. No. 4,518,723 (hereinafter         and higher productivity in the foundry environment. Also
the '723 patent) teach that an epoxy novolac resin EPN-            less coating and/or cheaper coatings can be used without
1139, manufactured by Ciba-Geigy Corp, can be used to              sacrificing erosion resistance. This advantage is particularly
prepare cores. EPN 1139 is an epoxy novolac resin having 20 pronounced when the coated cores and molds are dried in a
an average functionality of about 2.3, an epoxide equivalent       microwave oven.
weight of about 180, and a viscosity of approximately                 The use of bisphenol F in the binder lowers the viscosity
50,000 centipoise at 25° C. However, it is noteworthy that in      of the epoxy novolac resin without degrading the coated
both of these examples, the EPN-1139 is blended with Epon          core. On the other hand, the use of bisphenol-A epoxy resin
828 (a bisphenolAepoxy resin) to obtain satisfactory cores. 25 in significant amounts causes the core to degrade, when
It is also noteworthy that the binder of Example 17 does not       subjected to drying in conventional and microwave ovens,
contain TMPTA, while the binder of Example 16 only                 and may result in cores that are not resistant to erosion
contains 7 weight percent of TMPTA, where said weight              during casting, unless coated with thicker and/or more
percent is based on the weight of the epoxy resin. The '723        expensive coatings. The serious deficiencies of binders
patent does not mention the comparative strengths tensile 30 based on bisphenol-A epoxy resins in drying operations,
strength, transverse strength, and the impact resistance of        especially microwave applications, were not mentioned as a
coated cores made with binders based upon epoxy resins,            problem in the teachings of the '723 patent.
where the cores are dried in a conventional oven or micro-            The binders of the subject invention have a combination
wave oven at elevated temperatures. In fact, it does not even      of benefits not found in the binders described in the prior art.
mention the problem associated with making coated cores. 35 The binders have viscosities that are useful for making cores
                                                                   in a manufacturing setting where high productivity is
          BRIEF SUMMARY OF THE INVENTION                           required; the binders provide cores that have adequate
    The subject invention relates to foundry binder systems,       immediate tensile strength that make them suitable for
which cure in the presence of vaporous sulfur dioxide and a        handling; they have adequate impact strength when cured in
                                                                40 a microwave oven, so they can survive the microwave
free radical initiator, comprising:
                                                                   process; and the cores made with the binders have improved
    (a) 20 to 70 parts by weight of an epoxy novolac resin;
                                                                   resistance to erosion during the casting process.
    (b) preferably from 1 to 35 parts of bisphenol F to reduce
       the viscosity of the binder;                                        BRIEF DESCRIPTION OF THE SEVERAL
    (b) 20 to 40 parts by weight of a monomeric or polymeric 45                    VIEWS OF THE DRAWINGS
       acrylate monomer; and                                          Not Applicable.
    (d) an effective amount of a free radical initiator,
where (a), (b), (c) and (d) are separate components or mixed                   DETAILED DESCRIPTION OF THE
with another of said components, provided (d) is not mixed                                   INVENTION
with (c), and where said parts by weight are based upon 100 50        The detailed description and examples will illustrate
parts of binder.                                                   specific embodiments of the invention will enable one
The foundry binders are used for making foundry mixes.             skilled in the art to practice the invention, including the best
The foundry mixes are used to make foundry shapes, such            mode. It is contemplated that many equivalent embodiments
as cores and molds, which are used to make metal castings.         of the invention will be operable besides these specifically
    The use of epoxy novolacs in the S0 2 cured binder, 55 disclosed. All units are in the metric system and all percent-
instead of epoxy resins based on bisphenol A epoxy resin or        ages are percentages by weight unless otherwise specified.
bisphenol F epoxy resin alone, improves the hot strength of
                                                                      An epoxy resin is a resin having one or more epoxide
cores and molds made with the binder, so that the cores and
                                                                   groups, i.e.,
molds hold up better during microwave and conventional
oven drying operations. The magnitude of the improvement 60
in performance, as measured by impact penetration
resistance, is unexpected. Cores and molds made from the
binders described in this invention are much more rigid at
typical oven curing temperatures and resist distortion and
cracking. Furthermore, the cores can be handled sooner 65 wherein x is zero or a whole number, typically from 1 to 4.
because the cool-down time required is not as long, which          Epoxy resins typically used in foundry applications are
increases productivity.                                            diglycidyl ethers ofbisphenolA. These are made by reacting
    Case: 5:19-cv-01585-BYP Doc #: 1-2 Filed: 07/11/19 5 of 8. PageID #: 26

                                                    US 6,686,402 B2
                              5                                                                  6
epichlorohydrin with bisphenol A in the presence of an           free radical initiators, alkyl oxides, chlorates, perchlorates,
alkaline catalyst. By controlling the operating conditions       and perbenzoates. Preferably, however, the free radical
and varying the ratio of epichlorohydrin to bisphenol A,         initiator is a hydroperoxide or a mixture of peroxide and
products of different molecular weight can be made. Other        hydroperoxide. Hydroperoxides particularly preferred in the
commonly used epoxy resins include the diglycidyl ethers of 5 invention include t-butyl hydroperoxide, cumene
other bisphenol compounds such as bisphenol B, F, G and H.       hydroperoxide, paramenthane hydroperoxide, etc. The
Epoxy resins of the type described above based on various        organic peroxides may be aromatic or alkyl peroxides.
bisphenols are available from a wide variety of commercial       Examples of useful diacyl peroxides include benzoyl
sources.                                                         peroxide, lauroyl peroxide and decanoyl peroxide.
   The epoxy resin component of the subject invention, 10 Examples of alkyl peroxides include dicumyl peroxide and
however, comprises an "epoxy novolac resin". Epoxy               di-t-butyl peroxide.
novolac resins are less commonly known and used than                Cumene hydroperoxide and/or a multifunctional acrylate,
other epoxy resins. Epoxy novolac resins are typically           such as trimethylolpropane triacrylate, may added to the
prepared by reacting an epihalohydrin, e.g. epichlorohydrin,     epoxy novolac resin before mixing it with the foundry
with the resinous condensate of an aldehyde, e.g. 15 aggregate. Optionally, a solvent or solvents may be added to
formaldehyde, and either a monohydric phenol, e.g. phenol        reduce system viscosity or impart other properties to the
itself, or a polyhydric phenol, preferably in the presence of    binder system such as humidity resistance. Examples of
a basic catalyst, e.g. sodium or potassium hydroxide, by         solvents include aromatic hydrocarbon solvents, such as
methods well known in the art. Examples of epoxy novolac         such as o-cresol, benzene, toluene, xylene, ethylbenzene,
resins include epoxy cresol and epoxy phenol novolacs, 20 and naphthalenes; reactive epoxide diluents, such as gly-
which are produced by reacting a novolac resin (usually          cidyl ether; or an ester solvent, such as dioctyl adipate,
formed by the reaction of orthocresol or phenol and              rapeseed methyl ester, and the like, or mixtures thereof. If a
formaldehyde) with epichlorohydrin, 4-chloro-1,2-                solvent is used, sufficient solvent should be used so that the
epoxybutane, 5-bromo-1,2-epoxypentane, 6-chloro-1,3-             resulting viscosity of the epoxy resin component is less than
epoxyhexane and the like.                                     25 1,000 centipoise, preferably less than 400 centipoise.
   The epoxy novolac resin (a), or blends of epoxy novolac       Generally, however, the total amount of solvent is used in an
resins, used in the binders, typically have an average           amount of 0 to 25 weight percent based upon the total weight
epoxide functionality of at least 2.2 to 3.5, preferably from    of the epoxy resin.
about 2.3 to about 3.0. Particularly preferred are epoxy            The reactive unsaturated acrylic monomer, polymer, or
novolacs having an average weight per epoxy group of 165 30 mixture thereof ( c) contains ethylenically unsaturated bonds.
to 200. Although the viscosities of the epoxy novolac resins     Examples of such materials include a variety of
are high, usually greater than 5,000 cps at 25° C., the epoxy    monofunctional, difunctional, trifunctional, tetrafunctional
component viscosity is reduced to a workable level when the      and pentafunctional monomeric acrylates and methacry-
epoxy novolac resin is mixed with the free radical initiator     lates. A representative listing of these monomers includes
and/or solvent.                                               35 alkyl acrylates, acrylated epoxy resins, cyanoalkyl acrylates,
   The binder preferably contains some bisphenol F epoxy         alkyl methacrylates, cyanoalkyl methacrylates, and difunc-
resin in an amount (typically from 1 to 35 parts by weight       tional monomeric acrylates. Other acrylates, which can be
based on 100 parts of binder, preferably from 5 to 20 parts      used, include trimethylolpropane triacrylate, methacrylic
by weight), which is useful in reducing the viscosity of the     acid and 2-ethylhexyl methacrylate. Typical reactive unsat-
epoxy novolac resin, but does not significantly affect the 40 urated acrylic polymers, which may also be used include
other required properties of the binders or cores made with      epoxy acrylate reaction products, polyester/urethane/
the binder. The binder preferably contains sufficient bisphe-    acrylate reaction products, acrylated urethane oligomers,
nol F to obtain a binder (or the parts of the binder if the      polyether acrylates, polyester acrylates, and acrylated epoxy
binder is formulated as more than one part), with a viscosity    res ms.
less than 2000 centipoise at room temperature, preferably 45        Although solvents are not required for the reactive
less than 1500 centipoise, and most preferably less than 900     diluent, they may be used. Typical solvents used are gener-
centipoise.                                                      ally polar solvents, such as liquid dialkyl esters, e.g. dialkyl
   Although not necessarily preferred, other epoxy resins,       phthalate of the type disclosed in U.S. Pat. No. 3,905,934,
such as bisphenol A epoxy resin, may also be added to the        and other dialkyl esters such as dimethyl glutarate. Methyl
binder to lower the costs of the binder. Preferably, not more 50 esters of fatty acids, particularly rapeseed methyl ester, are
than 30 weight percent of these other epoxy resins and           also useful solvents. Suitable aromatic solvents are benzene,
monomeric bisphenolA are typically used, where the weight        toluene, xylene, ethylbenzene, and mixtures thereof. Pre-
percent is based upon the weight percent of the epoxy            ferred aromatic solvents are mixed solvents that have an
novolac resin in the binder system. Other epoxy resins, such     aromatic content of at least 90% and a boiling point range of
as bisphenol A epoxy resin and bisphenol F epoxy resin, and 55 138° C. to 232° C. Suitable aliphatic solvents include
monomeric bisphenol compounds, such as bisphenolA, may           kerosene. Although the components can be added to the
be added to the binder.                                          foundry aggregate separately, it is preferable to package the
   Examples of other epoxy resins include halogen-               epoxy novolac resin and free radical initiator as a Part I and
substituted aliphatic epoxides and diglycidyl ethers of other    add to the foundry aggregate first. Then the ethylenically
bisphenol compounds such as bisphenol B, F, G, and H. 60 unsaturated material, as the Part II, either alone or along with
Examples of halogen-substituted aliphatic epoxides include       some of the epoxy resin, is added to the foundry aggregate.
epichlorohydrin, 4-chloro-1,2-epoxybutane, 5-bromo-1,2-             Typically, the amounts of the components used in the
epoxypentane, 6-chloro-1,3-epoxyhexane and the like. The         binder system are from 20 to 70 weight percent of epoxy
most widely used epoxy resins are diglycidyl ethers of           novolac resin, preferably from 35 to 60 weight percent; 10
bisphenol A                                                   65 to 25 weight percent of free radical initiator, preferably from
   The free radical initiator (b) is a peroxide and/or hydro-    15 to 20 weight percent; and 20 to 35 weight percent of
peroxide. Examples include ketone peroxides, peroxy ester        multifunctional acrylate, preferably from 25 to 32 weight
    Case: 5:19-cv-01585-BYP Doc #: 1-2 Filed: 07/11/19 6 of 8. PageID #: 27

                                                   US 6,686,402 B2
                             7                                                                  8
percent, where the weight percent is based upon 100 parts of        EPN 1139 an epoxy novolac resin having a functionality
the binder system.                                                     of about 2.3, an epoxide equivalent weight of about
   It will be apparent to those skilled in the art that other          180, and a viscosity of approximately 50,000 centi-
additives such as silanes, silicones, benchlife extenders,             poise at 25° C., sold by Vantico.
release agents, defoamers, wetting agents, etc. can be added 5      TMPTA trimethyolpropane triacrylate, an unsaturated
to the aggregate, or foundry mix. The particular additives
                                                                       monomer.
chosen will depend upon the specific purposes of the for-
mulator.                                                                                   EXAMPLES
   Various types of aggregate and amounts of binder are used
to prepare foundry mixes by methods well known in the art.          The lettered examples are comparison examples and the
                                                              10
Ordinary shapes, shapes for precision casting, and refractory    numbered examples are examples that illustrate the practice
shapes can be prepared by using the binder systems and           of this invention. All parts are by weight, unless otherwise
proper aggregate. The amount of binder and the type of           indicated.
aggregate used are known to those skilled in the art. The           The impact strength of the coated cores was measured by
preferred aggregate employed for preparing foundry mixes         an "impact penetration test" is used to determine differences
is sand wherein at least about 70 weight percent, and 15
                                                                 in core softness when water-based coated sand cores are
preferably at least about 85 weight percent, of the sand is
silica. Other suitable aggregate materials for ordinary          subjected to drying in a microwave oven. The impact tester
foundry shapes include zircon, olivine, aluminosilicate,         used in this test consists of a sharpened-hardened steel
chromite sands, and the like.                                    probe, graduated in one-centimeter divisions, attached to a
   In ordinary sand type foundry applications, the amount of 20 hand-operated spring-loaded mechanism for subjecting the
binder is generally no greater than about 10% by weight and      probe to a series of hammer blows of equal impact, which
frequently within the range of about 0.5% to about 7% by         was set at a resistance of 18 pounds. The number of blows
weight based upon the weight of the aggregate. Most often,       required to cause a one centimeter penetration of the probe
the binder content for ordinary sand foundry shapes ranges       can be related to the softness of a core when it exits a
from about 0.6% to about 5% by weight based upon the 25 microwave drying oven. If a higher number of impacts is
weight of the aggregate in ordinary sand-type foundry            needed, this indicates that the core retains dimensional
shapes.                                                          accuracy and handling properties. The test procedure is
   The foundry mix is molded into the desired shape by           described as follows:
ramming, blowing, or other known foundry core and mold
                                                                                Impact Resistance Test Procedure
making methods. The shape is then cured almost instanta- 30
neously by the cold-box process, using vaporous sulfur           (1) In a Hobart mixing bowl, 4000 grams of standard 1L5W
dioxide as the curing agent (most typically a blend of              lake sand are mixed with 1.275% of the binder (epoxy
nitrogen, as a carrier, and sulfur dioxide containing from 35       resin and additives pre-blended with the TMPTA) based
weight percent to 65 weight percent sulfur dioxide),                on sand. Then 17.65% cumene hydroperoxide (based on
described in U.S. Pat. Nos. 4,526,219 and 4,518,723, which 35       the weight of epoxy resin component) is added to the sand
are hereby incorporated by reference. The shaped article is         mixture. This mixture is mixed at speed #1 for two
preferably exposed to effective catalytic amounts of 100            minutes. After two minutes, sand mix is flipped several
percent vaporous sulfur dioxide, although minor amounts of          times to blend any dry sand at the bottom of the bowl into
a carrier gas may also be used. The exposure time of the sand       the sand-binder mix. Then the mixture is mixed for
mix to the gas is typically from 0.5 to 3 seconds. Although 40      another two minutes.
the foundry shape is cured after gassing with sulfur dioxide,    (2) The sand-binder mix is placed in MTB-3 sand magazine
oven drying is needed if the foundry shape is coated with a         and the mix is blown (50 PSI) into rectangular core box
refractory coating.                                                 (chill wedge), where it is gassed for 2.5 seconds with
   The core and/or mold may be formed into an assembly.             100% S0 2 (35 PSI) and purged with air for fifteen
When making castings, the assembly is typically coated with 45      seconds ( 40 PSI). The resulting core block (1600-1700
a water-based refractory coating and passed through a con-          grams in weight) is stripped from the core-box and
ventional or microwave oven to remove the water from the            allowed to set for five minutes.
coating. The item is then ready to be handled for further        (3) After aging five minutes, the core block is dipped for
processing.                                                         three seconds in a water-based foundry coating. The
                                                              50    coating used was Ashland Chemical ISOCOTE GCC-1, a
                      ABBREVIATIONS
                                                                    water based core coating consisting of a premium grade
The abbreviations used in the examples are as follows:
                                                                    aluminum silicate, mica, graphite, clay, organic binder,
   Bis A epoxy resin epoxy resin prepared from bisphenol A          surfactants, and biocide. Excess coating is allowed to
      having an average molecular weight of about 340 and           drain off for ten seconds. The wet coated core is then place
      a functionality of about 1.9.                           55    in a standard kitchen microwave (1050 watts on high
   Bis F epoxy resin epoxy resin prepared from bisphenol F          power). The microwave is turned on and the core is dried
      having an average molecular weight of about 340 and           for 4.5 minutes.
      a functionality of about 2.05.                             (4) Immediately upon completion of the drying cycle, the
   CHP cumene hydroperoxide, a free radical initiator.              dried core is removed from the oven and the surface
   EPALLOY 8250 an epoxy novolac resin having a func- 60            temperature is checked with an infrared heat gun (typical
      tionality of about 2.5, an epoxide equivalent weight of       temperature is approximately 200° F. after 4.5 minutes).
      about 173, and a viscosity of approximately 25,000         (5) Once the surface temperature is obtained, the point of the
      centipoise at 25° C., sold by CVC Specialty Chemicals.        probe of the impact penetration tester is place on the
   EPALLOY 8330 an epoxy novolac resin having a func-               coated surface of the core. Holding the instrument at a
      tionality of about 3.5, epoxide equivalent weight of 65       right angle to the core surface, the instrument is firmly
      about 175, and a viscosity of approximately 250,000           pressed inwards until a definite impact is felt.2 The
      cps at 25° C., sold by CVC Specialty Chemicals.               operation is repeated without withdrawing the probe from
     Case: 5:19-cv-01585-BYP Doc #: 1-2 Filed: 07/11/19 7 of 8. PageID #: 28

                                                               US 6,686,402 B2
                                    9                                                                            10
   the surface and the number of impacts necessary to bring
   the first one-centimeter graduation mark level with the
   core surface is recorded.3 Immediately after getting the
   first impact number, the probe is moved at least one                                            Component                   Part
   centimeter from initial indentation and the impact test is                5                     EPN 1139                   28.26
   repeated. The second number of impacts is reported and                                          Bis-A Epoxy                 9.42
   the average of the two is recorded.                                                             Methanol                    6.0
2
  lt is important that only the spring loaded hammer in the body of the
                                                                                                   TMPTA                       4.2
instrument force the probe into the surface. Therefore, only sufficient pressure                   Silane                      0.12
should be supplied by the operator to release the hammer mechanism.
3
  Because of the softness of the cores coming out of the microwave, the 1 O
tension of the hammer mechanism is set to the lowest setting by turning the        The ingredients were pre-blended and added to 4000 grams
knurled knob counterclockwise to the fully extended position. At this setting,     of Manley 1L-5W lake sand. Then 12 grams of cumene
it requires approximately 7 kilograms of weight to release the spring loaded       hydroperoxide was added and mixed according to Example
hammer mechanism.
                                                                                   A The system showed an impact resistance of 4.5.
                                                                             15       The binders of Comparison Examples A, B, and C pro-
               Comparison Examples A, B, and C                                     duced cores that were unsuitable for any process, which
                                                                                   includes a microwave or conventional oven drying opera-
               Binders with Little or No 1MPTA                                     tion. These examples demonstrate the need for an adequate
                                                                                   amount of acrylic monomer in the binder.
                      Comparative Example A                                  20
                                                                                                     Comparison Example D
    Binder Containing Epoxy Novolac and No TMPTA
                                                                                      Binder Containing TMPTA and Bisphenol A Epoxy
  A blend was prepared equivalent to that described m                                                     Resin
example XVII of U.S. Pat. No. 4,518,723 (Woodson).                                   The following ingredients were pre-blended and then
                                                                             25
                                                                                   added to 4000 parts of Manley 1L5W lake sand:

                   Component                        Parts

                   EPN 1139                         41.46                                        Component                       Parts
                                                                             30
                   Methanol                          4.62
                   Silane                             .09                                        Bis-A epoxy Resin              28.5
                                                                                                 TMPTA                          15.0
                                                                                                 Dioctyl Adipate                 5.6
                                                                                                 Hi Sol 15                       1.8
This mixture was added to 4000 grams of Manley 1L-5W                                             Silane                          0.12
sand. 13.86 grams of cumene hydroperoxide was then added 35
and mixed according to Example A This system showed an
impact resistance of 2.                                      Nine parts of cumene hydroperoxide was then added to the
                                                             sand/resin and mixed in accordance with section (1) of the
                 Comparative Example B                       Impact Resistance Test Procedure. This mix was then evalu-
                                                          40 ated for impact resistance in accordance with the above
      Binder Containing Epoxy Novolac, Bisphenol A           Procedure. The impact resistance was measured at 14.
              Epoxy Resin, and No TMPTA                         Comparison Example D demonstrates that cores with
                                                             adequate impact resistance cannot be made, if bisphenol A
   A blend was prepared equivalent to a Bis-A epoxy modi-    epoxy resin is used as the epoxy resin.
fied system described in Example XVII of U.S. Pat. No. 45
4,518,723 (Woodson).                                                           Comparison Example E

                                                                                      Binder Containing TMPTA and Bisphenol F Epoxy
                                                                                                          Resin
                   Component                        Parts     Comparison Example D was repeated except that bisphe-
                                                                             50
               Bis-A epoxy              20.76               nol F epoxy resin (functionality 2.05) was substituted for
               EPN 1139                 20.76               bisphenolAepoxy resin (functionality 1.9). This system had
               Methanol                  4.62               an impact resistance of 32.
               Silane                     .09
                                                              Comparison Example D demonstrates that cores made
                                                         55 with bisphenol F epoxy resin is used as the epoxy resin did
This blend was added to 4000 grams of Manley 1L-5W sand.    not have adequate impact resistance.
13.86 grams of cumene hydroperoxide was then added and
mixed as previously described. This system had an impact                            Example 1
resistance measurement of 0.                                       Binder Containing Epoxy Novolac, Having a
                                                                             60
                                                                                                Functionality of 2.5, and TMPTA
                     Comparative Example C
                                                                                      Example D was repeated except that epoxy novolac 8250
       Binder Containing Epoxy Novolac and a Minor                                 (functionality 2.5) was substituted for bisphenol A epoxy
                    Amount of TMPTA                                                resin. This system had an impact resistance of 65.
                                                                             65       Example 1 illustrates that the impact resistance of the core
  A blend was prepared equivalent to that described m                              is improved if an epoxy novolac resin and sufficient TMPTA
Example XVI of U.S. Pat. No. 4,518,723 (Woodson).                                  is used in the binder.
    Case: 5:19-cv-01585-BYP Doc #: 1-2 Filed: 07/11/19 8 of 8. PageID #: 29

                                                     US 6,686,402 B2
                              11                                                                   12
                          Example 2                                with (2), where said parts by weight are based upon 100
                                                                   parts of binder system, and wherein said binder system does
        Binder Containing Epoxy Novolac, Having a                  not contain any bisphenol A epoxy resin.
              Functionality of 3.6, and TMPTA                         2. The foundry mix of claim 1, which also contains from
                                                                 5 1 to 35 parts by weight of bisphenol F.
   Example 1 was repeated except that epoxy novolac 8330
                                                                      3. The foundry mix of claim 2 comprising two parts,
(functionality 3.6) was substituted for bisphenol A epoxy
                                                                   wherein Part I comprises (1), and (2), and Part II comprises
resin. This system displayed an impact resistance of 93.
                                                                   (3), such that the viscosity of the Part I and Part I is less than
   Example 2 illustrates that the impact resistance of the core    2000 centipoise.
is improved if an epoxy novolac resin of a higher function- 10        4. The foundry mix of claim 3 wherein the wherein the
ality is used in the binder.                                       functionality of the epoxy novolac resin is from about 2.3 to
                                                                   about 3.0.
                           Example 3                                  5. The foundry mix of claim 4 wherein the acrylate is a
                                                                   monomer and the monomer is trimethyolpropane triacrylate.
        Binder Containing Epoxy Novolac, Having a
                                                                15    6. The foundry mix of claim 5 wherein the epoxy novolac
     Functionality of 3.6, Bisphenol F Epoxy Resin and
                                                                   has a functionality of at least 2.4.
                            TMPTA
                                                                      7. A foundry mix comprising:
   Example 1 was repeated except that a mixture of 15.75 g            (a) a major amount of a foundry aggregate;
bisphenol-F epoxy, 7.5 g epoxy novolac 8250, and 5 g                  (b) an effective binding amount of a binder system, which
Epoxy Novolac 8330 was substituted for the bisphenol-F 20
                                                                         will cure in the presence of sulfur dioxide and a free
epoxy resin component. This mixture has an average func-                 radical initiator, comprising:
tionality of 2.42. The impact resistance of this system was              (1) 20 to 70 parts by weight of an epoxy novolac resin;
measured at 58, compared to 32 in Example 2.                             (2) 20 to 40 parts by weight of a monomeric or
   This example demonstrates that blends of epoxy novolac                   polymeric acrylate;
resins and bisphenol-F epoxy resin can be used to make 25                (3) 1 to 35 parts by weight of bisphenol F; and
cores with adequate impact resistance, although the addition             (4) an effective amount of a free radical initiator,
of the bisphenol F epoxy resin lowers the impact resistance.       where (1), (2), (3), and (4) are separate components or mixed
Other experiments indicate that the addition of bisphenol A        with another of said components, provided (4) is not mixed
epoxy resin has an even greater detrimental effect on the          with (2), and where said parts by weight are based upon 100
impact resistance of the cores made with the binder.            30
                                                                   parts of binder system.
   Because the impact resistance of the cores made with the           8. The foundry mix of claim 7 comprising two parts,
binder containing the epoxy novolac resin is improved, these       wherein Part I comprises (1), (2), and (3), and Part II
cores will survive microwave and conventional oven drying.         comprises ( 4), such that the viscosity of the Part I and Part
   What is claimed is:                                             I is less than 2000 centipoise.
                                                                35
   1. A foundry mix comprising:                                       9. The foundry mix of claim 8 wherein the wherein the
   (a) a major amount of a foundry aggregate;                      functionality of the epoxy novolac resin is from about 2.3 to
   (b) an effective binding amount of a binder system, which       about 3.0.
      will cure in the presence of sulfur dioxide and a free          10. The foundry mix of claim 9 wherein the acrylate is a
      radical initiator, comprising:                            40 monomer and the monomer is trimethyolpropane triacrylate.
      (1) 20 to 70 parts by weight of an epoxy novolac resin;         11. The foundry mix of claim 10 wherein the epoxy
      (2) 20 to 40 parts by weight of a monomeric or               novolac has a functionality of at least 2.4.
         polymeric acrylate; and                                      12. The foundry mix of claim 11 wherein the amount of
      (3) an effective amount of a free radical initiator,         bisphenol F is from 5 to 35 parts by weight.
where (1), (2), and (3) are separate components or mixed
with another of said components, provided (3) is not mixed                                  * * * * *
